DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-316111 to Doi et al.

	Regarding claim 1, Doi et al. teach a charging device (Figs. 2, 5, 6) comprising: a charging member 22 configured to charge an electrophotographic photoconductor 21 by a contact charging method, wherein the charging member includes:
a conductive substrate 11; 
an elastic layer 12 provided on the conductive substrate; 
a surface layer 13 that is provided on the elastic layer and contains irregularities-forming particles 14,15 that have a number particle size distribution with two or more maximum values when observed from a surface of the surface layer [0018]; 
wherein the two or more maximum values of the irregularities-forming particles include a maximum value P1 on a largest diameter side and a maximum value P2 on a second largest diameter side, and a difference (P1 - P2) between the maximum values P1 and P2 is from 15 m to 27 m [0015], the P1 value is from 20 m to 32 m and the P2 value is from 5.5 m to 20 m (monodispersed particles interpreted to have a maximum diameter that is the same or nearly the same as the average particle diameter;  [0031-0032]), and
wherein the surface layer has a total content of the irregularities-forming particles of 5 parts by weight to 30 parts by weight based on 100 parts by weight of a binder resin contained in the surface layer (10%-30% by mass is disclosed; [0029]), and a ratio (M1/M2) of a weight M1 of irregularities-forming particles having the largest volume average particle diameter to a weight M2 of2 irregularities-forming particles having the second largest volume average particle diameter is in the range of from 2/20 to 20/10 (the disclosed ratio a/(a+b)  > 0.5 means the mass (i.e. weight) of large particles is higher than half as of the combined mass of irregularity-forming particles, therefore within the claimed range; [0030]); and
a voltage application unit S1 configured to apply, to the charging member, an AC voltage superimposed on a DC voltage [0006].

	Regarding claim 9, Doi et al. teach the charging device according to claim 1, wherein the irregularities-forming particles are polyamide particles [0027].
Regarding claim 10, Doi et al. teach the charging device according to claim 1, wherein the surface layer has a total content of the irregularities-forming particles of 5 parts by weight to 30 parts by weight based on 100 parts by weight of a binder resin contained in the surface layer [0029].
Regarding claim 12, Doi et al. teach an image forming apparatus comprising (Fig.5): an electrophotographic photoconductor 21; the charging device according to claim 1 configured to charge a surface of the electrophotographic photoconductor; a latent image forming device 23 configured to form a latent image on the charged surface of the electrophotographic photoconductor; a developing device 24 configured to develop the latent image formed on the surface of the electrophotographic photoconductor with a developer containing toner to form a toner image on the surface of the electrophotographic photoconductor; and a transfer device 25 configured to transfer the toner image formed on the surface of the electrophotographic photoconductor to a recording medium P.
Regarding claim 13, Doi et al. teach a charging device comprising: a charging member 22 configured to charge an electrophotographic photoconductor 21 by a contact charging method, wherein the charging member includes: 
a conductive substrate 11; 
an elastic layer 12 provided on the conductive substrate; and 
a surface layer 13 that is provided on the elastic layer and contains two or more types of irregularities-forming particles 14,15 having different volume average particle diameters (Fig.1); 
wherein the two or more types of irregularities-forming particles having different volume average particle diameters include irregularities-forming particles having a largest volume average particle diameter R1 and irregularities-forming particles having a second largest volume average particle diameter R2, and a difference (R1 - R2) between the volume average particle diameters R1 and R2 is from 15 µm to 25 µm [0015],4 
wherein the average particle diameter R1 is from 20 µm to 30 µm, and the average particle diameter R2 is from 5 µm to 10 µm [0031], and 
wherein the surface layer has a total content of the irregularities-forming particles of 5 parts by weight to 30 parts by weight based on 100 parts by weight of a binder resin contained in the surface layer [0029], and a ratio (M1/M2) of a weight M1 of irregularities forming particles having the largest volume average particle diameter to a weight M2 of irregularities forming particles having the second largest volume average particle diameter is in the range of from 2/20 to 20/10 [0029]; and 
a voltage application unit configured to apply, to the charging member, an AC voltage superimposed on a DC voltage.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-316111 to Doi et al..
Regarding claim 11, Doi et al. does not explicitly disclose a process cartridge comprising the electrophotographic photoconductor 21 and the charging device according to claim 1, the process cartridge being attachable to and detachable from the image forming apparatus of Fig.5.  Examiner takes Official Notice that configuring an electrophotographic photoconductor and a charging device into an attachable/detachable process cartridge is widely prevalent and in common use in the electrophotographic field, and therefore would have been obvious to a person skilled in the art before the effective filing date of the claimed invention.

Response to Arguments
	Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Doi et al. anticipate the new features of claims 1 and 13 as described in the claim rejections section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/Primary Examiner, Art Unit 2852